
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10-u



SEPARATION AGREEMENT


        This SEPARATION AGREEMENT, dated as of October 22, 2001 (the "Signature
Date"), is made and entered into between ADC Telecommunications, Inc., a
Minnesota corporation ("ADC"), and Lynn J. Davis, an individual resident of the
state of Minnesota ("Davis").

        BACKGROUND.    Davis currently is employed by ADC as its President and
Chief Operating Officer; and has announced to ADC that he intends to resign from
his employment with ADC on November 1, 2001. Davis acknowledges that ADC
operates in a highly competitive industry and that the company will enhance its
opportunities to succeed by establishing certain rights and obligations designed
to protect ADC's interests following his separation from the company. ADC is
willing to provide the consideration set forth in this Agreement in exchange for
the performance by Davis of his undertakings and obligations under this
Agreement.

        NOW THEREFORE, in consideration of the mutual obligations incurred and
benefits obtained hereunder, the sufficiency of which are acknowledged, ADC and
Davis agree as follows:

        1.    Resignation.    Davis hereby resigns from his employment as
President and Chief Operating Officer of ADC effective November 1, 2001
("Effective Date"). Davis also hereby resigns from all those positions he holds
as an officer, director or other capacity of any affiliate of ADC (collectively,
the "ADC Affiliates") as of the Effective Date. Upon Davis' resignation, ADC
will have no further financial obligation to Davis, except as expressly
described in this Agreement or as otherwise provided upon termination of
employment under the terms of any ADC deferred compensation, pension or employee
welfare benefit plan in which Davis is currently a vested participant.

        2.    Compensation and Benefits.    In consideration of the undertakings
and covenants on the part of Davis as set forth in this Agreement, and on
condition of Davis' continuing performance of those undertakings and covenants,
ADC agrees to provide the following compensation and benefits:

        2.01    Base Salary.    Davis shall continue to receive base salary at
his current level in accordance with ADC's normal payroll procedures and
policies through the Effective Date.

        2.02    Incentive Compensation.    Davis acknowledges that no incentive
compensation has been earned or is otherwise payable to him under the terms of
the ADC Management Incentive Plan ("MIP").

        2.03    Post-Separation Medical Benefits.    Following the Effective
Date, ADC will provide Davis with continuing medical benefits as follows: Upon
his election of COBRA continuation coverage, ADC shall continue to pay an amount
equal to the current employer contribution to medical benefits premiums until
such time as (a) Davis first becomes covered by another group medical coverage;
(b) the termination of the COBRA continuation period; or (c) April 30, 2003,
whichever is earlier.

        2.04    Severance Payments.    ADC shall pay to Davis a total of One
Million Dollars ($1,000,000.00), payable in twenty-four (24) equal monthly
installments commencing on November 30, 2001, subject to all applicable
withholding for taxes.

        2.05    Stock Options Grant.    ADC will recommend to the Compensation
and Organization Committee of the Board of Directors that as of the Effective
Date, an option be granted to Davis to purchase one hundred fifty thousand
(150,000) shares of ADC's common stock, subject to and in accordance with the
terms of the ADC 1991 Stock Incentive Plan (the "Plan") and a Nonqualified Stock
Option Agreement (the "Option Agreement") to be entered into by Davis and ADC,
in the form attached hereto as Exhibit A. Such option would have an exercise
price per share equal to the fair market value of ADC Common Stock on
November 1, 2001 as determined in accordance with the Plan.

--------------------------------------------------------------------------------




        3.    Confidential Information/Intellectual Property.    As a condition
precedent to ADC performing its obligations hereunder, Davis shall execute and
deliver to ADC the Employee Confidentiality, Invention, Copyright and Trade
Secret Agreement in the form attached hereto as Exhibit B (the "Employee
Invention Agreement") on or prior to the Effective Date.

        4.    Surrender of Records and Property.    On or prior to the Effective
Date, Davis shall deliver promptly to ADC his ADC facilities access card,
SecurID Net Access card, and all records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, computers, computer
disks, computer software, computer programs (including source code, object code,
on-line files, documentation, testing materials and plans and reports), designs,
drawings, formulae, data, tables or calculations or copies thereof, which are
the property of ADC or any ADC Affiliate or which relate in any way to the
business, products, practices or techniques of ADC or any ADC Affiliate, and all
other property, trade secrets and confidential information of ADC or any ADC
Affiliate, including, but not limited to, all tangible, written, graphical,
machine readable and other materials (including all copies) which in whole or in
part contain any trade secrets or confidential information of ADC or any ADC
Affiliate which in any of these cases are in Davis' possession or under his
control.

        5.    Noncompetition, Nonsolicitation and Nondisparagement.    In
consideration of the financial and other benefits to be provided by ADC, and as
a condition of ADC's obligations hereunder, Davis agrees as follows:

        5.01    Agreement Not to Compete.    During the "Covered Period" (as
defined below), Davis shall not, directly or indirectly, engage in any
"Competing Business Activity" (as defined below), in any manner or capacity (
e.g. , as an advisor, principal, agent, partner, officer, director, investor,
shareholder, employee, member of any association or otherwise) without the prior
written consent of ADC's Chief Executive Officer. As used in this Agreement,
"Covered Period" shall mean the period commencing on the Signature Date of this
Agreement and ending November 1, 2003. As used in this Agreement, "Competing
Business Activity" shall mean the development, manufacture, sale, distribution
or delivery (whether directly to the end customer or to third parties) of copper
or fiber connectivity, IP cable, photonic, digital wireless, DSL or other
wireline access components, systems or equipment or software or systems
integration services which enable communications service providers to deliver
communications services including high-speed Internet, data, video and voice
services to consumers and businesses.

        5.02    Geographical Extent of Covenant.    Davis acknowledges that ADC
directly, or indirectly through ADC Affiliates, currently is engaged in business
on a worldwide basis. Consequently, Davis agrees that his obligations under this
Section 5 to refrain from any Competing Business Activity during the Covered
Period shall apply in any market, foreign or domestic, in which: (a) ADC or, as
applicable, an ADC Affiliate(s), operates during the term of the Covered Period;
and (b) ADC or, as applicable, an ADC Affiliate(s), has plans to enter as of the
Effective Date.

        5.03    Non-hire; Nonsolicitation; and Noninterference.    During the
Covered Period, Davis shall not directly or indirectly, or through the actions
of any third party: (a) induce or attempt to induce any employee of ADC or any
ADC Affiliate to leave the employ of ADC or such ADC Affiliate, or in any way
interfere adversely with the relationship between any such employee and ADC or
such ADC Affiliate; (b) induce or attempt to induce any employee of ADC or any
ADC Affiliate to work for, render services to, provide advice to, or supply
confidential business information or trade secrets of ADC or any ADC Affiliate
to any third person, firm or corporation; (c) employ, or otherwise pay for
services rendered by, any employee of ADC or any ADC Affiliate in any business
enterprise with which Davis may be associated, connected or affiliated in any
manner; or (d) induce or attempt to induce any customer, supplier, licensee,
licensor or other business relation of ADC or any ADC Affiliate to cease doing
business with ADC or such ADC Affiliate, or in any

2

--------------------------------------------------------------------------------




way interfere with the relationship between any such customer, supplier,
licensee, licensor or other business relation and ADC or such ADC Affiliate.

        5.04    Nondisparagement.    Davis agrees that he will not make any
remarks (whether in public or private) disparaging of ADC or any ADC affiliates,
or their respective products, services, officers, directors, or employees,
whether past or current.

        6.    Consideration and Remedy for Breach.    

        6.01    Adequate Consideration.    Davis acknowledges and agrees that
the benefits and compensation that ADC has agreed to provide to him pursuant to
this Agreement are adequate consideration for Davis' agreement to undertake all
of the obligations and duties specified in this Agreement.

        6.02    Remedies for Breach.    It is understood and agreed that, in the
event of any breach of the undertakings and obligations set forth in this
Agreement by Davis, and in addition to any other legal remedies which may be
available to it, ADC shall be entitled to: (a) refrain from making any further
payments which might otherwise be due to Davis under the terms of this Agreement
and to void any options granted pursuant to Section 2.05 above which remain
unvested at the time of such breach, and (b) to recover from Davis all amounts
previously paid to him under the provisions of this Agreement. Davis
acknowledges that immediate and irreparable harm will result to ADC and/or the
ADC affiliates in the event of his breach of the terms of Section 5 of this
Agreement and that it would be difficult to compensate ADC and/or the ADC
affiliates fully for all damages which they may incur as a result of any
violation of these provisions. Accordingly, Davis specifically agrees that ADC
and/or the ADC affiliates will be entitled to temporary and permanent injunctive
relief to enforce the provisions of Section 5 of the Agreement and to restrain
any violations thereof by Davis and/or his partners, agents, employers,
employees, or other persons acting for or on behalf of him, and that such relief
may be granted without the necessity of proving actual damages. The right of ADC
and/or the ADC affiliates to obtain injunctive relief will not diminish in any
way their right to claim and recover damages in addition to injunctive relief.
It is further agreed, however, that in the event that any provisions set forth
in Section 5 of the Agreement are determined in any court proceedings to be
overbroad or unreasonably restrictive in any respect, then these provisions
shall nevertheless be enforced in all respects and to such extent as may be
deemed by the court to be reasonable.

        7.    Release of Claims.    

        7.01    General Release.    By this Agreement, ADC and Davis also intend
to settle any and all claims Davis has or may have against ADC as the result of
Davis' employment with ADC, as well as Davis' contemplated separation from
employment as of the Effective Date. In exchange for the consideration expressed
here, Davis hereby completely releases and waives any and all claims,
complaints, causes of action, demands, suits, and damages, of any kind or
character, which he has or may have against ADC and/or its employees, agents,
officers, directors, counsel, predecessors, successors, subsidiaries,
affiliates, assigns, and insurers and each and all thereof (collectively, the
"Released Parties"), arising out of any acts, omissions, statements, conduct,
decisions, behavior, or events occurring on or prior to the Signature Date,
including his contemplated separation from employment as of the Effective Date.

        Davis understands and accepts that his release of claims includes, but
is not limited to, claims based upon: Title VII of the Federal Civil Rights Act
of 1964, as amended; the Americans with Disabilities Act; the Equal Pay Act; the
Fair Labor Standards Act; the Employee Retirement Income Security Act; the Age
Discrimination in Employment Act; the Minnesota Human Rights Act; or any other
federal, state or local statute, ordinance or law. Davis also understands that
he is giving up all other claims, whether grounded in contract or tort theories,
including but not limited

3

--------------------------------------------------------------------------------




to: wrongful discharge; violation of Minn. Stat. §176.82; breach of contract;
tortious interference with contractual relations; promissory estoppel; breach of
the implied covenant of good faith and fair dealing; breach of express or
implied promise; breach of manuals or other policies; breach of fiduciary duty;
assault; battery; fraud; false imprisonment; invasion of privacy; intentional or
negligent misrepresentation; defamation, including libel, slander, discharge
defamation and self-publication defamation; discharge in violation of public
policy; whistleblower; intentional or negligent infliction of emotional
distress; or any other theory, whether legal or equitable.

        Davis further understands that he is releasing, and does hereby release,
any claims for damages, by charge or otherwise, whether brought by him or on his
behalf by any other party, governmental or otherwise, and agrees not to
institute any claims for damages via administrative or legal proceedings against
any of the Released Parties. Davis also waives and releases any and all rights
to money damages or other legal relief awarded by any governmental agency
related to any charge or other claim. Davis and ADC agree that, by signing this
Agreement, Davis does not waive any claims arising after the Signature Date,
except for any claims with respect to his contemplated separation from
employment as of the Effective Date. It is further agreed that this release does
not include Davis' rights under this Agreement itself or any rights that may be
provided on termination of employment under the terms of any ADC deferred
compensation, pension or employee welfare benefit plan in which Davis is
currently a vested participant, nor does it include his present rights to
indemnity under the by-laws of ADC and applicable law, which indemnification
rights are expressly reaffirmed.

        7.02    Right to Revoke and Rescind.    Davis has been informed of his
right to revoke this Agreement insofar as it extends to potential claims under
the Age Discrimination in Employment Act by informing ADC of his intent to
revoke this Agreement within seven (7) calendar days following his date of
execution of this Agreement. Davis has likewise been informed of his right to
rescind this release insofar as it extends to his release of claims under the
Minnesota Human Rights Act (MHRA) by delivering a written rescission to ADC
within fifteen (15) days after signing this Agreement. In either case, Davis
must deliver any such revocation by hand within the applicable period or send it
by certified mail within the applicable period to Laura Owen, Vice
President—Human Resources, ADC Telecommunications, Inc., P.O. Box 1101,
Minneapolis, MN 55440-1101. If Davis exercises such right to revoke, ADC may at
its option either nullify this Agreement, or keep it in effect in all respects
other than as to Davis' release of claims that he has revoked. If ADC chooses to
nullify this Agreement, neither Davis nor ADC shall have any rights or
obligations under it.

        Davis has also been informed that the terms of this Agreement will
remain open for acceptance and execution by him for a period of twenty-one
(21) days during which time he may consult with legal counsel or other advisors
of his choice and consider whether to accept this Agreement. No payments or
benefits of any kind pursuant to this Agreement shall become due to Davis until
he has executed this Agreement.

        7.03    Release of Claims Through Effective Date.    In exchange for the
consideration expressed in this Agreement and as a condition thereof, Davis
further agrees that immediately upon his resignation from employment on
November 1, 2001, he will execute a General Release of Claims in the form
attached hereto as Exhibit C (the "Effective Date Release"), extending to any
and all claims arising on or prior to the Effective Date.

        8.    Miscellaneous.    

        8.01    Governing Law and Venue Selection.    This Agreement is made
under and shall be governed by and construed in accordance with the laws of the
State of Minnesota, without regard to conflicts of laws principles thereof, or
those of any other state of the United States of America, or of any other
country, province or city. The parties agree that any litigation in any way
relating

4

--------------------------------------------------------------------------------

to this Agreement, including but not limited to any action brought pursuant to
Section 6, will be venued in the State of Minnesota, Hennepin County District
Court, or the United States District Court for the District of Minnesota. Davis
and ADC hereby consent to the personal jurisdiction of these courts and waive
any objection that such venue is inconvenient or improper.

        8.02    Prior Agreements.    This Agreement (including other agreements
specifically mentioned in this Agreement) contains the entire understanding of
the parties relating to the employment of Davis by ADC, Davis' separation from
such employment, and the other matters discussed herein, and supersedes all
prior proposals, promises, contracts, agreements and understandings of any kind,
whether express or implied, oral or written, with respect to such subject matter
(including, but not limited to, any proposal, promise, contract, agreement or
understanding, whether express or implied, oral or written, by and between ADC
and Davis), and the parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or in the other agreements mentioned herein.

        8.03    Withholding Taxes.    ADC may take such action as it deems
appropriate to insure that all applicable federal, state, city and other
payroll, withholding, income or other taxes ("Taxes") arising from any
compensation, benefits or any other payments made pursuant to this Agreement are
withheld or collected from Davis.

        8.04    Amendments.    No amendment or modification of this Agreement
shall be deemed effective unless made in writing and signed by Davis and ADC.

        8.05    No Waiver.    No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be any estoppel to enforce any
provisions of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought. Any written
waiver shall not be deemed a continuing waiver unless specifically stated, shall
operate only as to the specific term or condition waived, and shall not
constitute a waiver of such term or condition for the future or as to any act
other than as specifically set forth in the waiver.

        8.06    Assignment, Successors.    This Agreement shall not be
assignable, in whole or in part, by any party without the written consent of the
other party, except that ADC may, without the consent of Davis, assign its
rights and obligations under this Agreement to any ADC Affiliate or to any
corporation, firm or other business entity with or into which ADC may merge or
consolidate, or to which ADC may sell or transfer all or substantially all of
its assets, or of which 50% or more of the equity investment and of the voting
control is owned, directly or indirectly, by, or is under common ownership with,
ADC. After any such assignment by ADC, ADC shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be ADC for
the purposes of all provisions of this Agreement. Both the rights and the
obligations of ADC under this Agreement shall inure to the benefit of, and be
binding upon, the successors (by purchase, merger, consolidation, or otherwise)
and assigns of ADC. In the event that Davis dies before all monetary payments
due to him under Section 2.04 of this Agreement have been made, then all such
payments shall continue to be made to the estate of Davis.

        8.07    Severability.    To the extent any provision of this Agreement
shall be determined to be invalid or unenforceable in any jurisdiction, such
provision shall be deemed to be deleted from this Agreement as to such
jurisdiction only, and the validity and enforceability of the remainder of such
provision and of this Agreement shall be unaffected. In furtherance of and not
in limitation of the foregoing, Davis expressly agrees that should the duration
of, geographical extent of, or business activities covered by Section 5 of this
Agreement be in excess of that which is valid or enforceable under applicable
law in a given jurisdiction, then such provision, as to such jurisdiction only,
shall be construed to cover only that duration, extent or activities that may
validly or enforceably be covered. Davis acknowledges the uncertainty of the law
in this respect and expressly stipulates that this Agreement shall be construed
in a manner that renders its provisions valid and enforceable to

5

--------------------------------------------------------------------------------




the maximum extent (not exceeding its express terms) possible under applicable
law in each applicable jurisdiction.

        8.08    Press Release.    Davis acknowledges and agrees that ADC will
issue a press release or other statements with respect to Davis' resignation
from employment following the Signature Date.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date set forth in the first paragraph.


 
 
ADC TELECOMMUNICATIONS, INC.
 
 
By
/s/  LAURA N. OWEN       

--------------------------------------------------------------------------------

    Name: Laura N. Owen     Title: Vice President, Human Resources
 
 
 
      Davis
 
 
/s/ Lynn J. Davis

--------------------------------------------------------------------------------

Lynn J. Davis

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10-u



SEPARATION AGREEMENT
